McDONALD, Chief Justice.
Plaintiff Tire Company brought this suit for debt against defendant Transfer Company for $773.29. The case was tried before the Court without a jury which, after hearing, rendered judgment for plaintiff for $773.29 plus $200. attorneys’ fees.
Defendant appeals, contending the Trial Court erred: t) In allowing plaintiff to reopen its case after it had rested and present additional evidence; 2) In refusing to allow defendant credit for defective tires delivered to defendant; 3) In rendering judgment contrary to the evidence; 4) In refusing to allow defendant time to bring into court the defective tires.
Defendant has brought forward no Statement of Facts.
In the absence of a Statement of Facts, it must be presumed on appeal that sufficient evidence was introduced to support the findings and judgment of the Trial Court. Further, every reasonable *725presumption consistent with the record will be indulged in favor of the correctness of the judgment. Lane v. Fair Stores, 150 Tex. 566, 243 S.W.2d 683; Ehrhardt v. Ehrhardt, Tex.Civ.App., Ref. 368 S.W.2d 37.
Defendant has shown no error. Affirmed.